Citation Nr: 0636858	
Decision Date: 11/28/06    Archive Date: 12/06/06

DOCKET NO.  99-11 704A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for pseudofolliculitis 
barbae.

2.  Entitlement to service connection for a low back 
disability.

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for a psychiatric 
disability.

5.  Entitlement to service connection for a left ankle 
disability.

6.  Entitlement to service connection for a right ankle 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Salari, Counsel

INTRODUCTION

The veteran had active duty service from March 1978 to March 
1982.  

This matter was previously before the Board of Veterans' 
Appeals (Board) from a December 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  

In August 2003, a videoconference hearing was held before the 
undersigned.  In August 2004, the claim was remanded to the 
RO for further development.  Additional development has been 
conducted and the case has been returned to the Board for 
further appellate consideration.  

With the exception of the issue of entitlement to service 
connection for pseudofolliculitis barbae, all other issues 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

The veteran has pseudofolliculitis barbae, which is shown to 
have been incurred or aggravated in service.  


CONCLUSION OF LAW

The criteria for service connection for pseudofolliculitis 
barbae have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service 
connection requires (1) medical evidence of a current 
disability; 
(2) medical, or in certain circumstances, lay evidence of the 
incurrence or aggravation of a disease or injury in service 
or during the presumptive period; and (3) medical evidence of 
a nexus between the claimed in-service disease or injury and 
the current disability.  Hickson v. West, 12 Vet. App. 247, 
253 (1999).

The Board has reviewed all the evidence in the appellant's 
claims file, which includes his multiple contentions, service 
medical records, as well as post-service medical records.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The veteran's service medical records do not include an 
enlistment examination report.  A December 1977 preliminary 
physical review report indicates that no abnormalities were 
noted by the recruiter.  However, shortly after entering 
service, in March 1978, he was seen for shaving problems and 
was diagnosed with pseudofolliculitis barbae.  Within 
approximately one month of entering service, he underwent a 
pseudofolliculitis barbae evaluation for prolonged waiver, 
and it was noted that he reported having had poor results 
with powder and daily razor shaving in the past six years.  
Thus, although no abnormalities were noted by the recruiter 
in December 1977, it appears that the pseudofolliculitis 
barbae may have pre-existed service.  Nevertheless, the Board 
is of the opinion that remand for a VA examination to address 
whether the condition pre-existed service and was aggravated 
therein is unnecessary.  This is primarily because the 
condition of this disorder was not noted upon entry into 
service and an opinion as to aggravation would likely require 
resorting to conjecture.

The Board notes that in May 1978, the veteran was shown to 
have moderate to severe pseudofolliculitis barbae.  He was 
placed on shaving waivers due to this condition.  The post-
service medical records indicate that he continues to have 
this condition and uses medication for it.  (See, e.g., 
December 2002, August 2003, and April 2004 VA outpatient 
treatment reports.)  As there is no documentation of this 
disorder prior to service, and given the severity of the 
condition in service, as well as the fact that he continues 
to have this same condition, resolving any doubt in favor of 
the veteran, the Board will find that that the disability was 
incurred or aggravated in service.  Service connection is 
thus warranted.  


ORDER

Service connection for pseudofolliculitis barbae is granted.


REMAND

The veteran has reported having received VA treatment in 
Cleveland, Ohio, beginning in the early 1980's.  Pursuant to 
the Board's August 2004 remand, the RO attempted to obtain 
any outstanding VA medical records.  In August 2004, the VA 
Medical Center (VAMC) in Breckville, Ohio, submitted VA 
treatment records from 1990 to 2004.  The VAMC indicated that 
there were no records from the 1980's.  However, it is clear 
from the evidence of record that the veteran did indeed 
receive VA treatment in the 1980's as there are VA treatment 
records dated between 1983 and 1986.  What is not clear is 
whether a response from Brecksville that no records exist 
means that no records exist at Cleveland.

The veteran has alleged having received pertinent treatment 
in the 1980's.  During a hearing before the undersigned held 
in August 2003, he reported that he was seen in the early 
1980's for hearing problems.  He also believed that he 
received VA psychiatric treatment in the 1980's, though he 
was somewhat uncertain about the dates of treatment.  The VA 
medical records from the 1980's currently within the claims 
file do not show treatment for hearing loss or a psychiatric 
disorder.  Given that the VAMC in Brecksville has indicated 
that there were no medical records from the 1980's, and given 
that there clearly was treatment received in the 1980's at 
Cleveland, as well as the fact that the veteran has alleged 
receiving pertinent treatment during that time-period which 
is not currently of record, the Board must request that a 
further search be conducted to ensure that any outstanding VA 
medical records are obtained.

In addition, the Board's remand requested that several 
private medical records be obtained, to include from the 
Cleveland Clinic, Pickaway Correctional Institute, State of 
Ohio, the Cleveland College of Podiatry, and any other 
private physician that had treated the veteran.  Through a 
variety of letters, the RO did indeed attempt to obtain the 
appropriate releases from the veteran to obtain these 
records, but was not successful.  Since the veteran has 
failed to cooperate with VA's efforts to develop his claim, 
no further action will be taken with respect to any 
outstanding private medical evidence.  While this case is in 
remand status, the veteran is, of course, welcome to complete 
the necessary releases for any records he wants VA to request 
or welcome to obtain the records and submit them. 

The veteran's service medical records indicate that he was 
treated on numerous occasions for right ankle injuries.  
While the service medical records do not show any treatment 
for the left ankle, a May 1980 report indicates that he had 
been subject to frequent ankle sprains on both sides.  The 
examiner went on to indicate that the veteran had had 
frequent ankle injuries since high school and that x-rays 
revealed that he had had an injury during the period of 
skeletal growth.  This was found to have existed prior to 
service and was not related to recent strains and injuries.  

The post-service medical records indicate that the veteran 
continues to have pain in both ankles.  He has sought and VA 
has made requests for special boots to provide him with ankle 
support (see February 2005 podiatry consultation report), 
although, a diagnosis relating to a disorder of the ankles 
was not provided.  As the service medical records document 
numerous injuries to the right ankle, and post-service 
medical records indicate that he continues to have problems, 
the Board finds that VA examination should be conducted to 
determine the current diagnosis and etiology of any right 
ankle disorder.  With regard to the left ankle, it is noted 
that the service medical records do not document treatment 
for any injuries.  However, as mentioned above, a May 1980 
medical report noted that he had had frequent ankle sprains 
on both sides.  Though the examiner indicated that the 
veteran had a pre-existing ankle disorder, it was not 
indicated whether there was an aggravation of the disorder.  
Neither is it evident from the record whether there is any 
ankle disability separate from the pre-existing condition, 
which was incurred in service or was due to in-service 
sprains.  Therefore, VA examination is requested.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain the veteran's VA 
treatment records from the VAMC in 
Cleveland, Ohio, from the 1980's.  A 
search of the archived records must be 
conducted. All efforts to obtain VA 
records should be fully documented, and 
the VA facility must provide a negative 
response if records are not available.

2.  If, and only if, the veteran 
completes releases authorizing VA to 
request any private treatment records, 
then the RO should do so, and the RO 
should specify that actual treatment 
records, as opposed to summaries, are 
needed.  All efforts to obtain these 
records, including follow-up requests, if 
appropriate, should be fully documented.  

3.  After obtaining the above-referenced 
VA and any identified private medical 
records, to the extent available, the 
veteran should be scheduled for 
appropriate VA examination to determine 
the etiology of his claimed ankle 
disorders.  All indicated tests and 
studies are to be performed.   Prior to 
the examination, the claims folder must 
be made available to the physician for 
review of the case.  The examiner is to 
indicate the diagnosis for each ankle and 
state whether it is at least as likely as 
not that each such diagnosed disorder was 
incurred or aggravated in service.  The 
examiner must provide a clear and 
complete explanation for each finding and 
opinion expressed.

It would be helpful if the examiners 
would use the following language, as may 
be appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

4.  Thereafter, the RO should determine 
if any additional development, to include 
additional VA examinations, is necessary.  
If so, all such development should be 
accomplished.  The RO should then 
readjudicate the appealed issues based on 
all the evidence of record.  If any 
benefit sought on appeal is not granted, 
the veteran and his representative should 
be provided a supplemental statement of 
the case and an applicable time to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
Michelle L. Kane
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


